Advisory Action (cont’d)
3.  The proposed amendment filed after final rejection will not be entered because it fails to comply with the provisions of 37 C.F.R. § 1.173(b)(3) with respect to drawing amendment in reissue applications.  Specifically, in reissue applications, amended figures must be identified as “Amended”, and any added figure must be identified as “New.”  Since amendments are presented relative to the issued patent (37 C.F.R. § 1.173(g)), and figure 31 is new relative to the issued drawings, and has been amended, the figure must be identified as “New, Amended.”

The Office notes that if the proposed amendment were to be submitted with a compliant replacement drawing, the amendment (including claims, specification, and drawings) would be entered and would overcome the specification and drawing objections and the objection to claim 21.

5.  Applicant’s reply has overcome the following rejections:
Claim rejections under 35 U.S.C. § 112(a) and associated rejections under 35 U.S.C. § 251 as failing the original patent requirement.

12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Reissue Declaration
Applicant has supplied a new reissue declaration.  
The reissue declaration is defective because it lists reissue patent RE48,056 as the patent being reissued.  The patent being reissued is U.S. Patent 7,136,710.
Furthermore, Applicants have cited a limitation of claim 21 of application 15/411,939, which issued as Reissue Patent RE48,056.  However, the error justifying a reissue must originate in the claims of the original patent (claims 1-20).  The objection to the reissue declaration presented in the final Office action of 28 March 2022 was based upon the fact that the reissued version of claim 13 (in Reissue Patent RE46,310) already corrected the error in issued claim 13 offered as justifying the reissue. 
Additionally, Applicants have cited a limitation (i.e., a step) of a method claim as being omitted from the currently presented reissue claims, but offers a system claim (“A passenger automobile…”) as an example of a currently presented claim omitting the limitation.  However, if the cited error is in a method claim, it can be corrected only by presentation of another method claim that omits the step cited in the error statement.
Finally, the error statement presented on the reissue declaration has apparently been cut off; the example claim cited is only partially listed.

The rejections of all pending claims under 35 U.S.C. § 251 as being based upon a defective reissue declaration are maintained.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                      

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
/Michael Fuelling/
Supervisory Patent Examiner
Art Unit 3992


lsw
8 June 2022